       Case 3:13-cv-00368-BAJ-EWD                      Document 475-1            11/05/18 Page 1 of 5




                                   UNITED STATES DISTRICT COURT

                                   MIDDLE I)ISTRICT OF LOUISIANA

    ELZIE BALL, ET AL.                                          CIVIL ACTION NO. 13-CV-368

    VERSUS                                                      CHIEF JUDGE BRIAN A. JACKSON

    JAMES M. LEBLANC, ET AL.                                    MAGISTRATH JUDGE
                                                                ERIN WILDER-DOOMES



                                       SETTLEMENT AGREEMENT

         The parties to Bcz// v. £gBJcz77c, 13-cv-368, United States District Cout for the Middle
 District of Louisiana (the "Court") enter into this settlement agreement to jointly resolve their
 differences over what remedial measures are required under the Prison Litigation Reform Act
 ("PLRA") to eliminate the alleged constitutional deficiencies in the conditions of Plaintiffs'
 confinement which were identified by the Fifth Circuit Coot of Appeal in Bc7JJ v. JeB/¢7zc, 792
F.3d 584 (5th Cir. 2015) ("Bcz/J J"), and Bo/J v. £eB/cz;7c, 881 F.3d 346 (5th Cir. 2018) ("Bo// J:J').
        Except for the obligations expressly set forth in this agreement, and on the condition that
Defendants remain in Substantial Compliance[ with the terns of this agreement, the Defendants,
their successors, officers, agents, servants, employees, and attorneys and those persons in active
cctncert or participation with Defendants, are released from any and all civil liability to Plaintiffs
as it pertains to this case and claims of entitlement to heat remediation, with the exception of
Second Motion to Set Attomeys' Fees and Costs and any motion for attomeys' fees and costs
incured fi.om January 9, 2017 until the litigation of attomeys' fees is complete. Plaintiffs and
Defendants agree that nothing in this agreement precludes an award of attomeys' fees and costs,
including without limitation in the event that further litigation is required to enforce the provisions
c>f this agreement.
         By agreeing to the terms below, Defendants do not concede that the remedial ineasures
identified in Gcr/cs v. Coo fr, 376 F.3d 323 (5th Cir. 2004) are insut`ficient to remediate conditions
of confinement related to excessive heat for any inmate within the custody of the Louisiana
Department of Corrections.




I For purposes of this agreement, "Substantial Compliance" means adherence in all material respects to the terms of
this agreement, recognizing that one hundred percent (1000/o) compliance is not required. Isolated] non-substantive or
immaterial deviations from the terms of this agreement will not necessarily prevent a finding of Substantial
Compliance. The determination of Substantial Compliance will take into account the extent to which the offending
party can demonstrate that it has acted to remedy any eITors.


1
     Case 3:13-cv-00368-BAJ-EWD              Document 475-1         11/05/18 Page 2 of 5




                                SUBSTANTIVE PROVISIONS

Defendants will continue to monitor the heat and humidity in the tiers where the irmate plaintiffs
reside on a dally basis during the months of April through October and will keep records of such
data for at least 180 days. Any calculation of the heat index will use the formula established by
the National Weather Service (`NWS"). The heat index calculator is found on the NWS website
at http://www.wpc.ncep.noaa.govthtmltheatindex.shtml. This data will be provided to Plaintiffs'
counsel upon request and while this agreement is in effect.

TThe following measures are to be provided to Plaintiffs when the heat index within their cells
meets or exceeds 88 degrees Fahrenheit:

       A,      INMATH-OPERATED SHOWERS
              The inmate plaintiffs will continue to be provided with a minimum of fifteen
              minutes of shower time every day. Defendants will retain the previously installed
              two shower water valve controllers on the tiers which will allow inmate plaintiffs
              to select between hot and cold water during the course of their showers. The record
              contains a picture of the valve controllers at the death row facility and a brochure
              of the shower equipment that was installed to provide temperature control. See
              ROA.9325u9326. The "hc>t" controller will supply the water at a seasonally preset
              temperature as the "regular" hygienic shower. The "cold" controller will supply
              water from the cold water line only.

       8.      ICE MACIIINES AND ICE CONTAINERS
              The inmate plaintiffs will continue to be provided with multiple containers of ice
              in their cells. The current containers in use (one three-gallon ice container and one
              designed to hold six twelve-ounce cans) are depicted in this Court's record. See
              ROA.7027; ROA.9328. The inmate plaintiffs will continue to be provided with
              these containers or substantially similar containers that hold the at least the same
              quantities of ice in the futur.e. The ice containers will be timely replenished by
              prison staff upon request. Defendants will also retain the previously purchased
              individual ice containers that Plaintiffs enjoy access to inside their cell. The death
              row facility will retain and maintain in good workirig order the two ice machines
              present at the facility. See ROA.7028-7031; ROA.9327. Regardless, the inmates
              shall have consistent access to ice at all times.

       C.     FANS
              FE;Tinmate plaintiffs will retain access to individual fans of equal or greater air
              flow capacity to the ones currently in use. The record contains information about
              the fans purchased and a picture of the current ones in use. See ROA.7026;
              ROA.9329.

       D.     WATER
              iEJi=ate plaintiffs will continue to be provided with constant access to clean,
              potable drinking water through use of the faucets in their cells.


2
      Case 3:13-cv-00368-BAJ-EWD                Document 475-1         11/05/18 Page 3 of 5




        F.      Icy BREEZE unTs
                The inmate plaintiffs will have access to one working "IcyBreeze" unit for each
                individual Plaintiff. The "IcyBreeze" unit will be positioned about 12 inches from
                the bars of each cell, Prison staff will continue to supply ice to these "IcyBreeze"
                units regularly and upon request.

        G.

                5¥o:iuo:acin:a::LE#¥eoasMi::=opeEs?EH-geTgj3¥esin
                the door that separates the air-conditioned Cfuard's Pod from Tier C. Plaintiffs will
                continue to be housed on Tier C in the three cells closest to the door that comects
                the tier to the Guard's Pod. Defendants will maintain in good working order a
                curtain constructed of heavy plastic in order to keep the diverted cool air inside the
                portion of Tier C in which Plaintiffs are confined.

                       D_ISPUTE RESOLUTION AND TERMINATIO_N

         The parties agree that this agreement is enforceable in federal court and that dismissal of
this case will be conditional upon Defendants' Substantial Compliance with the terms of this
agreement. Within five days of the execution of this agreement, the parties shall jointly move the
Court for an entry of an Order conditionally dismissing this action, pursuant to Fed. R. Civ. P.
41 (a)(2), which is conditional upon the parties achieving Substantial Compliance with its terms.
This agreement shall be attached to such motion. The motion shall request that the case be placed
on the Court's inactive docket and the Court shall retain jurisdiction over the case. If either party
fails to comply with the terms of this agreement, any party may file a motion to restore the case to
the Court's active docket. One year after Substantial Compliance has been achieved, if no motion
to restore the case to the Court's active docket has been filed, the parties will joilitly move the
Court for entry of a Final Order dismissing this action, pursuant to Fed. R. Civ. P. 41(a)(2). This
dismissal shall be without prejudice to any parties' right to move to reinstate the proceeding,
pursuant to 18 U.S.C. § 3626(c)(2)(A).
        If counsel for one of the parties believes that another party is not complying with some
aspect of the agreement, they will notify opposing counsel in writing, identifying any facts
supporting their belief. All parties agree that they shall promptly provide opposing counsel with a
response and will resolve any problems that are determined to exist. If the aggrieved party is nc)t
satisfied with opposing counsel's response, tne parties agree to work together in good faith toward
resolving the issue. If the parties are unable to resolve the issue(s) timely and satisfactorily, either
party may move to return the case to the active docket or, if the case has been dismissed, to reinstate
the matter pursuant to 18 U.S.C. § 3626(c)(2)(A). In the case that any party moves to reinstate, the
parties agree that this Court shall have jurisdiction over that motion and any subsequent
proceedings. Reinstatement shall be conditioned on a finding by the Court that a party has failed
to remain in Substantial Compliance with the terms of the agreement.
        The parties undertake this agreement provided that there are no substantial changes since
June I, 2017 in the operation of the HVAC system (including the exhaust system) on Death Row,
the provision of ice, the showers, the fans, or any other component or aspect of the relief granted.
If Defendants wish to make any modification that will substantially impact the heat index on Tier
C, or would substantially impact the listed conditions (A) through (G), which have been in place
3
         Case 3:13-cv-00368-BAJ-EWD                Document 475-1          11/05/18 Page 4 of 5




    since June 1, 2017, they must seek leave from Plaintiffs before doing so, and in the event the
    parties cannot agree on the changes, either party may move to make active or reinstate this matter
    pursuant to 18 U.S.C. § 3626(c)(2)(A).
           In the event that the permanent security status of any Plaintiff will change, the Defendants
    agree to give the Plaintiffs prior notice such that they can seek to reinstate this matter if plaintiffs
    believe the change will result in a failure of substantial compliance. The parties agree to work in
good faith to flnd a satisfactory alternative settlement if Plaintiffs disagree with the Defendants'
proposed change. If Defendants undertake such modifications without seeking Plaintiffs' consent,
Plaintiffs may reinstate this matter.
        The parties have already agreed that the Plaintiffs are to be permanently housed on Tier C
of the Death Row Ccjmplex. If they are pemanently moved, the Defendants agree that they would
not be in substantial compliance with this settlement agreement. The parties agree to work in good
faith to find a satisfactory alternative settlement if the Defendants believe that the Plaintiffs must
be permanently moved for any reason.
        In addition, the Plaintiffs desire to have a short period to ensure the efficacy of this
agreement. Therefore, the Plaintiffs may, for any I.eason, withdraw from this agreement between
July 1, 2019 and July 30, 2019 if the Plaintiffs experience a heat index in excess of 88 degrees in
their cells on at least two consecutive days. If the Plaintiffs withdraw within this period, the case
will be reinstated pursuant to 18 U.S.C. § 3626(c)(2)(A) to the Court's active docket. The
Defendants agree to return the conditions to the Third Plan until they are able to file a Fourth Plan
with this Court and until the Court has had an opportunity to rule upon any obj ections to the Fourth
Plan the Plaintiffs may have, if any.
        Pursuant to Sup. Ct. R. 46.1, the parties agree to jointly file a request to dismiss the
Plaintiffs' cunently pending petition for certiorari with the United States Supreme Court, No. 18-
162, within three days of the signing of this agreement.


                                     ADDITIONAL PROVISIONS

         This agreement constitutes the entire agreement among the parties as to all claims in this
litigation. This agreement supersedes all prior agreements, whether written, oral, or implied. Each
party represents that it has full legal authority to enter into and execute this agreement.
        This agreement may not be altered or anended, except in writing signed by all parties or
their representatives.
      This agreement will be binding on all successors, assigns, employees, agents, and all othei.s
working on behalf of Plaintiffs and Defendants.




4
Case 3:13-cv-00368-BAJ-EWD            Document 475-1      11/05/18 Page 5 of 5




      Executed this          day of           2018 in Baton Rouge, Louisiana.

        Jeff Landry, Attorney General




      Colin Clark, Bar No. 33775
                                                            /
      Assistant Solicitor General               ¥heercper:::±¥e°onft:::te]:'#:t¥t°±.v:3287
      Assistant Attorney General                1024 Elysian Fields Avenue
      Louisiana Department of Justice           New Orleans, Louisiana 70117
      1885 North 3rd Street, P.O. Box 94005     Telephone: (504) 529-5955
      Baton Rouge, Louisiana 70804-9005         Facsimile: (504) 595-8006
      Telaphone: (225) 326-6200                 Mmontagnes@defendla.org
      Facsimile: (225) 326-6297
      Clarkc@ag.louisiana.gov                   Nilay U. Vora, Ca. Bar No. 268339,
                                                admitted pro hac vice
      Mary E. Roper, Bar No. 22146              The Vora Law Fim, P.C.
      Jeffrey K. Cody, Bar No. 28536            201 Santa Monica Blvd., Suite 300
      SHOWS, CALI & WALSH, LLP                  Santa Mohica, California 90401
      628 St. Louis Street (70802)              Telephone: (424) 258-5190
      P.O. Drawer 4425                          Nvora@voralaw.com
      Baton Rouge, LA 70821
      Telephone: (225) 346-1461                 Steven Scheckman, Bar No. 08472
      Facsimile: (225) 346-1467                 Schiff, Scheckman & White LLP
      Maryr@scwllp.com                          650 Poydras Street, Suite 2760
      Jeffreyc@scwllp.com                       New Orleans, Louisiana 70130
                                                Telephone: (504) 309-7888
      On behalf of Def ;endants                 Facsimile: (504) 518-4831
                                                Steve@sswethicslaw.com

                                                On behalf of Plainfif fs
